Citation Nr: 1416388	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2013, upon reviewing the record, the Board referred the claim to a specialist from the Veterans Health Administration (VHA) for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in December 2013 and is included in the claims file.  Thereafter, the Veteran and his representative were provided with a copy of the opinion and given an opportunity to submit additional evidence or argument.  In February 2014, the Board received the Veteran's representative's Appellant's Brief in Response to Medical Expert Opinion.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's September 2013 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

The Veteran's lumbar spine disorder is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from his separation from military service.

CONCLUSION OF LAW

The criteria to establish service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2007 letter, sent prior to the initial unfavorable decision issued in July 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, service personnel records, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Veteran stated that he was treated for back pain in the 1970s by a chiropractor.  He was sent a letter in December 2010 by the RO, asking him to submit a VA Form 21-4142 so that these private records could be obtained.  The Veteran did not respond to this letter, and thus, these records were not obtained and associated with the claims file.  The Board does not have notice of any additional relevant evidence that is available, but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination and medical opinion in April 2008, the results of which have been included in the claims file for review.  The VA examination involved a thorough examination of the Veteran and a VA medical opinion, which was provided after a complete review of the Veteran's claims file and supported by sufficient rationale.  

Moreover, in October 2013, the Board referred the claim to a specialist with VHA for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  This VA medical opinion was obtained in December 2013.  In this regard, the Board acknowledges that the October 2013 opinion request specifically requested that the examiner discuss the medical evidence of record as well as the lay statements provided by the Veteran's friends, family, and fellow service member.  While the December 2013 VHA examiner did not specific discuss such evidence, the Board finds such fact does not render his opinion inadequate.  In this regard, such evidence was contained in the claims file provided for his review and specifically reported in the opinion request.  Therefore, the Board finds that the December 2013 VHA is adequate to decide the claim as it was provided following a complete review of the Veteran's claims file, which included the particular evidence referenced in the October 2013 opinion request, and supported by sufficient rationale.

Therefore, the Board finds that the VA examination and medical opinions are adequate for adjudication purposes as the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the first element of service connection requires evidence of a current disability.  Here, current lumbar spine diagnoses have been established.  Specifically, just prior to filing his service connection claim in October 2007, the Veteran was diagnosed with degenerative joint disease of the lumbar spine by his private physician in May 2007.  On VA examination in April 2008, the Veteran was also diagnosed with post-operative lumbar laminectomy and fusion for degenerative disk disease of the lumbar spine.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs document a pulling of his muscles in his lower back in May 1967.  No diagnosis was provided.  A May 1968 radiation physical revealed that the Veteran's spine was normal upon clinical evaluation and an accompanying Report of Medical History reflects that he denied swollen or painful joints, arthritis or rheumatism, or bone, joint, or other deformity.  His STRs also document kidney pain without any X-rays in July 1969.  The Veteran argues that his current lumbar spine disorder is due to an in-service injury that occurred while he was abroad the USS Samuel Gompers.  The Veteran asserts that he was lifting a face plate by himself when he injured his low back.  The Veteran states that he did not seek treatment for the injury because of a fear of punishment for a safety violation by his officer.  The Veteran submitted lay statements from his family, fellow service members, and friends that support the Veteran's contentions that he injured his low back while lifting a face plate.  The Veteran's personnel records confirm that he was in the U.S. Navy and his military occupational specialty (MOS) was machinist.  Thus, the Board finds that these lay statements describing the Veteran's in-service back injury are competent and credible, and thus the in-service back injury on the USS Samuel Gompers is acknowledged.  At his September 1969 military separation examination, his spine was normal.  The Veteran's active military service ended in October 1969.

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, in April 2009, Dr. D., the Veteran's private treating physician, submitted a medical opinion.  Dr. D. summarized the Veteran's complaints of picking up a 200-pound metal lathe face plate while aboard the USS Samuel Gompers, and immediately having sharp pain in his low back and down his posterior thighs.  The physician stated that, from that point on, the Veteran reports he has had low back pain and recently had a lumbar laminectomy and fusion.  Dr. D. opined that the Veteran suffered a disc injury aboard the USS Samuel Gompers and that his lumbar spine disorder had degenerated over the last 40 years.  Dr. D. determined that the Veteran's current lumbar spine disorder "could be a direct result of the injuries he sustained on the USS Samuel Gompers . . ."  Dr. D.'s opinion was based on the history as reported by the Veteran, and not based upon a review of the claims file.

In August 2009, Dr. B., the Veteran's private treating physician, submitted a medical opinion.  After reviewing the Veteran's medical records and his STRs, Dr. B. noted that the STRs document kidney pain in July 1969.  Dr. B. indicated that the Veteran's kidney pain in the back area "may well have been low back pain at that time since no x-rays were done to confirm any other process in his low back area."  Dr. B. stated that the Veteran was treated for back pain in the 1970s by a chiropractor, although these records are not in the claims file.  The physician found that the Veteran's history of back pain "appeared to begin in the 1960s as noted on his military medical records and his visits to the medical officers at that time."  Dr. B. also determined that the Veteran's current lumbar spine difficulties "could have resulted from an injury such as lifting or other trauma," as these types of processes can precipitate degenerative changes and over time can result in some of the difficulties that the Veteran currently experiences. 

As for the negative medical nexus evidence, in April 2008, the Veteran was afforded a VA spine examination.  Following a physical examination of the Veteran's spine and a review of the claims file, the VA examiner determined that that the Veteran's current lumbar spine disorder was less likely as not caused by events that occurred while he was on active duty.  The examiner reasoned that a review of the active duty medical records reveals a single instance where the Veteran was seen for low back pain.  The examiner noted the Veteran's report that he did not complain about his back after lifting the 200 pound plate on the USS Samuel Gompers because he was intimidated by his supervisors.  The examiner found that the Veteran's report of his in-service injury on the USS Samuel Gompers should be "taken with a grain of salt."  The examiner noted that the Veteran's private physician, Dr. J., in December 2004, stated that the Veteran's back pain had been present for eight months prior to Dr. J. seeing the Veteran.  Thus, because of these discrepancies, the examiner stated that "one would be hard pressed to attribute the current lower back condition to events which occurred while [the Veteran] was on active duty."  Thus, the VA examiner provided a negative nexus opinion.

In October 2013, the Board referred the claim to a specialist from VHA for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  This VA medical opinion was obtained in December 2013.  Following a review of the claims file, the VA orthopaedic surgeon opined that it is less likely than not that the Veteran's current lumbar spine disorder was caused by the injury sustained during his active military service.  The VA surgeon also concluded that it is less likely than not that the Veteran's current degenerative lumbar disorder manifested to a compensable degree within one year of his discharge in 1969.  The VA physician reasoned that the Veteran presented with a lumbar spine disorder "some 40 years after the date of injury."  The physician noted that the Veteran's military separation examination did not document any findings or complaints of residual spine disability or dysfunction.  The physician reasoned that the Veteran has degenerative lumbar spondylosis and noted that the etiology of degenerative back disorders is multifactorial.  He further stated that degenerative disorders are common - even in the general population.  The physician indicated that the radiographic and physical examination findings present in the Veteran are consistent with age-related changes, which take years to develop.  In summary, the VA orthopaedic surgeon provided a negative nexus opinion.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Here, the Board finds that by interjecting "could be" and "may well" into their opinions, the private physicians were not definitive in their conclusions regarding the causal connection between the Veteran's current lumbar spine disorder and his active military service.  There are a line of precedent cases discussing the probative value of opinions that are equivocal, which essentially state that it is possible the disorder at issue is attributable to the military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" or "could" be related to service is an insufficient basis for an award of service connection because this is for all intents and purposes just like saying the disorder in question just as well "may or may not"" be related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

Moreover, the Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (the Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  As will be discussed further herein, the Board finds the Veteran's report of a continuity of back symptomatology since service to be not credible.  Therefore, to the extent that either private physician based their opinions on the Veteran's report of experiencing back symptomatology since service, such opinions are inadequate as they are based on an inaccurate factual premise.  Therefore, for the foregoing reasons, the Board accords no probative weight to the private opinions of record.   

In contrast, the VA physicians accurately characterized the evidence of record.  The April 2008 VA examiner also conducted a comprehensive examination of the Veteran's lumbar spine, which was reviewed by the December 2013 VA physician.  The December 2013 VA physician also provided an alternate etiology for the Veteran's current lumbar spine disorder - namely, his age.  The VA reports of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.  As the VA physicians provided detailed explanations as to why the Veteran's lumbar spine disorder is not consistent with the type of in-service injury the Veteran sustained, the Board finds the probative value of the VA opinions is greater than the conclusory conclusions of the private physicians.  See Nieves-Rodriguez, supra; Stefl, supra. 

Also of record are numerous lay statements from the Veteran's friends and family.  Specifically, in a September 2009 statement, the Veteran's spouse indicated that she met the Veteran in January 1975 and he had complained of back pain since such time.  He also reported that he injured his back during service.  Likewise, the Veteran's mother reported that the Veteran stated that he injured his back lifting an object and such had hurt since then.  In December 2009, the Veteran's brother reported that the Veteran had injured his back while working on a ship.  In January 2011, the Veteran's mother reported that the Veteran had received treatment from Dr. Jordan while on shore leave.

The Board has also considered the Veteran's and his family's statements that his back disorder is related to his military service, to include an in-service injury.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  As such, in the instant case, the Veteran and his fellow service member, as discussed previously, are competent to report an in-service injury.  Likewise, he and his family are competent to report back symptoms that he experienced or they witnessed, respectively.  

However, the question of causation of a lumbar spine disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the musculoskeletal system, to specifically include the spine, and the impact that trauma and/or injury has on such system.  There is no indication that the Veteran, his friends, or family possess such specialized knowledge.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's, his friends', and family opinions regarding the etiology of his back disorder is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Additionally, to the extent that the Veteran and his family has contended that he has experienced back symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  Initially, as relevant to his spouse's report, she acknowledges that she first met the Veteran in January 1975, which is over five years after his service discharge.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the instant case, the Board finds the Veteran's and his family's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, while the Veteran's STRs document a pulling of his muscles in his lower back in May 1967 and kidney pain in July 1969, the Board has acknowledged an in-service injury when lifting a face plate, and the Veteran's mother reported private treatment while the Veteran was on shore leave, May 1968 and September 1969 examinations revealed that his spine was normal upon clinical evaluation and, in May 1968, he denied swollen or painful joints, arthritis or rheumatism, or bone, joint, or other deformity.  

Furthermore, while the Veteran reported receiving chiropractic treatment in the 1970's and a former employee of Dr. Jordan's indicated that he was a patient at the time she began working in 1989, in a December 2004 record, it was noted that the Veteran had an 8-month history low back pain.  Furthermore, no prior injuries were reported in April 2000 or December 2004 private treatment records.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Moreover, the record reflects that the Veteran first filed a claim for compensation based on service connection in April 2007; however, he only initially claimed bilateral hearing loss and tinnitus.  He made no mention of a back disorder or injury.  Rather, he filed such claim in October 2007, after the September 2007 award of service connection for bilateral hearing loss and tinnitus.  

Therefore, the Veteran's and his family's current statements, made in connection with his pending claim for VA benefits, that he has experienced back symptoms since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's and his family's lay assertions of continuity of such symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's and his family's statements regarding continuity of back symptomatology to be not credible.  

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis (i.e., degenerative joint disease of the lumbar spine).  As stated above, the earliest post-service medical treatment records are dated from 2000, and the Veteran was separated from the active duty in 1969.  No diagnosis of arthritis or degenerative joint disease of the lumbar spine was made within one year of the Veteran's military discharge.  In the aforementioned December 2013 medical opinion, the VA orthopedic surgeon also concluded that it is less likely than not that the Veteran's current degenerative lumbar disorder manifested to a compensable degree within one year of his discharge in 1969.  Furthermore, as discussed above, the Veteran's and his family's reports of continuity of symptomatology of back complaints have been deemed not credible.  Thus, the presumption for service connection for a chronic diseases, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a); Walker, supra.

Therefore, the Board finds that the Veteran's lumbar spine disorder is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from his separation from military service.  Consequently, service connection for such disorder is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


